Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 1 of 12 PageID 442




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 WISSAM TAYSIR HAMMOUD,

        Petitioner,

 v.                                                            Case No. 8:19-cv-2541-T-27TGW
                                                          Criminal Case No. 8:04-cr-2-T-27TGW
 UNITED STATES OF AMERICA,

       Respondent.
 ______________________________/

                                              ORDER

        BEFORE THE COURT are Petitioner Hammoud’s Motion Under 28 U.S.C. § 2255 to

 Vacate, Set Aside, or Correct Sentence (cv Dkt. 1), his Memorandum of Law in Support (cv Dkt.

 2), the United States’ Response (cv Dkt. 12), and Hammoud’s Reply (cv Dkt. 18). Upon review,

 the § 2255 motion is DENIED.

                                         BACKGROUND
        In a prior case, Hammoud was convicted of federal firearms offenses stemming from his

 sale of a firearm to an undercover agent introduced to him by a confidential informant. (cr Dkt. 79

 at 19). After Hammoud was sentenced, he used computer programs and met with two cooperating

 witnesses in an attempt to find and kill the agent and informant. (Id. at 19-20). He instructed the

 witnesses on the means to silence a firearm and indicated that he was willing to pay $5,000 to

 anyone who killed the informant. (Id. at 20). Hammoud met with the witnesses to discuss “the

 window of opportunity” to kill the informant. (Id.). He also said he would provide the witnesses

 with a handgun and silencer to kill the informant, which he did. (Id. at 20-21).

                                                  1
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 2 of 12 PageID 443




        Based on this conduct, Hammoud was charged in a Superseding Indictment with 13 counts.

 (cr Dkt. 29). Pursuant to a written plea agreement, in exchange for the dismissal of the other counts,

 he pleaded guilty to retaliating against a witness in violation of 18 U.S.C. § 1513 (Count One),

 solicitation to commit murder in violation of 18 U.S.C. § 373 (Count Three), use of a firearm

 during a crime of violence in violation of 18 U.S.C. § 924(c) (Count Five), and possession of a

 firearm by a convicted felon in violation of 18 U.S.C. § 922(g) (Count Thirteen). (cr Dkt. 79 at 1).

 As to the § 924(c) charge in Count Five, the Superseding Indictment charged Hammoud with

 carrying a firearm during and in relation to a crime of violence, to wit: the crimes of retaliation

 against a witness as charged in Counts One and Two, and solicitation to commit murder, as charged

 in Counts Three and Four. (cr Dkt. 29 at 4).

        During his change of plea hearing, although the plea agreement recited that the first element

 of Count Five was that he carried a firearm during the solicitation crime charged in Count Three,

 after an exchange between the Magistrate Judge and counsel, Hammoud pleaded guilty to carrying

 a firearm during the witness retaliation offense. (cr Dkt. 79 at 4; cv Dkt. 12-1). He was sentenced

 to concurrent terms of 180 months on Counts One and Three, a concurrent term of 120 months on

 Count Thirteen, and a consecutive 60 month term on Count Five. (cv Dkt. 12-3 at 262-65; cr Dkt.

 125). The Eleventh Circuit affirmed his convictions and dismissed his challenge to his sentence.

 United States v. Hammoud, 229 F. App’x 869 (11th Cir. 2007).

        Hammoud’s first § 2255 motion was denied. See Case No. 8:08-cv-1300-T-27MAP. The

 Eleventh Circuit granted his application for leave to file a second or successive § 2255 motion

 based on his claim under United States v. Davis, 139 S. Ct. 2319 (2019), that his § 924(c)

 conviction is no longer valid, since the predicate conviction of solicitation only qualified as a

                                                   2
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 3 of 12 PageID 444




 “crime of violence” under the statute’s unconstitutional residual clause. In re Hammoud, 931 F.3d

 1032 (11th Cir. 2019). Hammoud filed this § 2255 motion raising a single claim: “Convicting Mr.

 Hammoud on count five based on 18 U.S.C. § 924(c)(3)(B)’s residual clause violated due

 process.”1 (cv Dkt. 1 at 4). The United States correctly responds that the claim is procedurally

 defaulted and without merit. (cv Dkt. 12).2

                                                    DISCUSSION

          In summary, Hammoud procedurally defaulted his Davis claim by failing to raise it on

 direct appeal. And, contrary to his contention, the crime of retaliation against a witness, not

 solicitation, served as the predicate offense to support his § 924(c) conviction on Count Five. Since

 retaliation against a witness constitutes a “crime of violence” and his conviction does not turn on

 the validity of the residual clause, his claim is due to be denied.




          1
              Hammoud explains,

                The U.S. Supreme Court has declared § 924(c)(3)(B)’s residual clause unconstitutionally
                vague. Davis v. United States, 139 S. Ct. 2319 (2019). Mr. Hammoud’s conviction on count
                five was based on the use of that clause, and without the use of that clause his conviction
                on count five could not have been imposed. Accordingly, in light of Davis, Mr.
                Hammoud’s conviction on that count must be vacated.

 (cv Dkt. 1 at 4)
 .
           2
             Because there is no dispute of material fact, an evidentiary hearing is unnecessary. Hammoud filed
 correspondence to his counsel in which he challenges factual statements asserted by the United States and appears to
 challenge the voluntariness of his guilty plea. (cv Dkt. 13 at 1). However, it is unnecessary to consider the underlying
 facts of Hammoud’s crime to rule on his motion, which presents a purely legal question.
          To the extent Hammoud seeks to raise additional claims, the Eleventh Circuit limited this second or
 successive § 2255 motion to his Davis claim. (cv Dkt. 1-1 at 11-12). His contentions are, in any event, without merit.
 He failed to object to the facts at issue as described in the presentence investigation report, and he stipulated to them
 in the plea agreement and at the change of plea hearing. (cr Dkt. 79 at 19-22; cv Dkt. 12-1 at 10). And his Rule 11
 colloquy belies any claim that his guilty plea was not voluntarily entered. (cv Dkt. 12-1); see also Hammoud, 229 F.
 App’x at 875 (finding no plain error in accepting Hammoud’s guilty plea).

                                                            3
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 4 of 12 PageID 445




 Procedural Default

          The United States contends Hammoud “procedurally defaulted his challenge to count

 five—that § 924(c)(3)(B) is unconstitutionally vague—by failing to challenge it on direct appeal.”3

 (cv Dkt. 12 at 8). Hammoud responds that he can show cause to excuse the default “because the

 basis of his claim was not reasonably available at the time of his direct appeal.” (cv Dkt. 18 at 1).

          “[A] claim that is so novel that its legal basis is not reasonably available to counsel may

 constitute cause for a procedural default.” Bousley, 523 U.S. at 622 (citations and internal

 quotation marks omitted). For example, a constitutional claim is not “reasonably available” if the

 Supreme Court decision establishing that claim: (1) explicitly overrules one of the Court’s

 precedents; (2) overturns a longstanding and widespread practice to which the Court has not

 spoken, “but which a near-unanimous body of lower court authority has expressly approved”; or

 (3) disapproves a practice that the Court “arguably has sanctioned in prior cases.” Reed v. Ross,

 468 U.S. 1, 17 (1984). “By definition, when a case falling into one of the first two categories is

 given retroactive application, there will almost certainly have been no reasonable basis upon which

 an attorney previously could have urged a . . . court to adopt the position that [the Supreme Court]



          3
              The Eleventh Circuit explains:
                     A claim is procedurally defaulted, such that the prisoner cannot raise it in a collateral
                     proceeding, when a defendant could have raised an issue on direct appeal but did not
                     do so. . . . Defendants can avoid the procedural bar by establishing that either of the
                     following exceptions applies: (1) cause and prejudice, or (2) a miscarriage of justice
                     based on actual innocence.
 Hill v. United States, 569 F. App’x 646, 648 (11th Cir. 2014) (citations omitted). Cause requires a showing that “some
 objective factor external to the defense impeded counsel’s efforts to raise the claim previously.” Lynn v. United States,
 365 F.3d 1225, 1235 n.20 (11th Cir. 2004) (citations and internal quotation marks omitted). And “‘actual innocence’
 means factual innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998) (citations
 omitted). Although Hammoud contends he is actually innocent of the § 924(c) crime (cv Dkt. 18 at 4-5), as discussed,
 the stipulated factual basis and a crime of violence, retaliation against a witness, support the conviction.

                                                              4
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 5 of 12 PageID 446




 has ultimately adopted,” and such a case will satisfy the cause requirement. Id.; see also Rose v.

 United States, 738 F. App’x 617, 626 (11th Cir. 2018).

          Hammoud’s Davis claim satisfies this standard. Before Davis, the Supreme Court had

 rejected vagueness challenges to a similar residual clause in the Armed Career Criminal Act

 (ACCA). See James v. United States, 550 U.S. 192 (2007); Sykes v. United States, 564 U.S. 1

 (2011). And in Johnson v. United States, 135 S. Ct. 2551 (2015), the Supreme Court invalidated

 that residual clause, overruling its decisions in James and Sykes. The Court made Johnson

 retroactive in Welch v. United States, 136 S. Ct. 1257 (2016), and invalidated § 924(c)’s residual

 clause in Davis. The Eleventh Circuit determined the rule in Davis to be retroactive. In re

 Hammoud, 931 F.3d at 1039. And prior to Johnson, appellate courts had rejected similar vagueness

 challenges. See e.g., United States v. Weeks, 711 F.3d 1255 (11th Cir. 2013); United States v.

 Childs, 403 F.3d 970 (8th Cir. 2005); United States v. Presley, 52 F.3d 64 (4th Cir. 1995); United

 States v. Veasey, 73 F.3d 363 (6th Cir. 1995).

          In sum, at the time of Hammoud’s direct appeal, a claim that his § 924(c) conviction was

 invalid because the statute’s residual clause was unconstitutional was “so novel that its legal basis

 [was] not reasonably available to counsel” and therefore his failure to raise the claim “is

 sufficiently excusable to satisfy the cause requirement.”4 Rose, 738 F. App’x at 626 (citations

 omitted). However, Hammoud has not shown that he suffered prejudice resulting from counsel’s

 failure to raise the claim on direct appeal. Indeed, the § 924(c) predicate offense of retaliation


          4
           This determination is in accord with most courts to decide the issue. See, e.g., United States v. Garcia, No.
 17-3266, 2020 WL 1952489, at *6 (10th Cir. Apr. 23, 2020); Vilar v. United States, No. 16-CV-5283, 2020 WL
 85505, at *2 (S.D.N.Y. Jan. 3, 2020) (“In the absence of any indication that Davis . . . was even close to anybody’s
 radar screen in 1997 or 1998, I will assume that the claim here is so novel that it was not reasonably available to
 counsel at the time.”); Howie v. United States, No. 3:06-CR-50-RJC-1, 2019 WL 4743724, at *5 (W.D.N.C. Sept. 27,
 2019) (collecting cases).
                                                           5
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 6 of 12 PageID 447




 against a witness by killing or attempted killing, which was supported by an adequate factual basis

 in the plea agreement and during Hammoud’s Rule 11 colloquy, nonetheless constituted a crime

 of violence under § 924(c)’s elements clause. Accordingly, although Hammoud has established

 cause, he has not shown that he suffered prejudice resulting from counsel’s failure to raise the

 claim on appeal. Accordingly, his procedural default of the claim is not excused.

 The Charge Supporting the § 924(c) Conviction

          As the United States correctly contends, the witness retaliation crime charged in Count

 One, rather than the solicitation crime charged in Count Three, served as the predicate crime for

 Hammoud’s § 924(c) guilty plea and conviction on Count Five.5 (cv Dkt. 12 at 14-18). As noted,

 Count Five charged Hammoud with using and carrying a firearm during and in relation to the

 crimes of witness retaliation and solicitation to commit a crime of violence. (cr Dkt. 29 at 4). While

 the plea agreement provided that the first element of Count Five was “that the Defendant

 committed the crime of violence charged in Count Three of the indictment,” (cr Dkt. 79 at 4), the

 Rule 11 colloquy demonstrates unequivocally that Hammoud pleaded guilty to using and carrying

 a firearm during the crime of witness retaliation as charged in Count One, not the solicitation crime

 charged in Count Three. During his Rule 11 colloquy, the Magistrate Judge and the parties

 discussed at length and confirmed that the retaliation crime charged in Count One was the predicate

 offense for the § 924(c) charge. (cv Dkt. 12-1 at 16-17). Defense counsel informed the Magistrate



            5
              In its order granting Hammoud leave to file a second or successive § 2255 motion, the Eleventh Circuit
 found that he made a prima facie showing that he was entitled to relief on his claim that the § 924(c) conviction,
 predicated on solicitation, is invalid. In re Hammoud, 931 F.3d at 1040. However, this Court was instructed to “in the
 first instance . . . proceed to consider the merits of Hammoud’s § 2255 motion, along with any defenses and arguments
 the respondent may raise,” id. at 1040-41. And Hammoud bears the “ultimate burden of proof.” Beeman v. United
 States, 871 F.3d 1215, 1225 n.6 (11th Cir. 2017).

                                                           6
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 7 of 12 PageID 448




 Judge that he and Hammoud “discussed the consecutive nature of Count 5 and [they] are aware of

 that.” (cv Dkt. 12-1 at 16).

        Moreover, after explaining the charge in Count One to Hammoud, the Magistrate Judge

 noted that Count Five charged Hammoud with using and carrying a firearm during and in relation

 to “the crime of violence for which you could be prosecuted in a court of the United States, that is

 the offense charged in Count 1,” and that the elements of the offense are “that you committed the

 crime of violence charged in Count 1. Second, that during the commission of that offense you

 knowingly carried a firearm as charged.” (Id. at 28). Indeed, after Defense counsel informed the

 Court that he had heard the Court say that “the first element would be referred to the crime of

 violence charged in Count 3,” and, “just so there is no mistake,” the Magistrate Judge confirmed

 that Count Five charged Hammoud with “carrying a firearm during and relation to the crime of

 violence charged in Count 1.” (Id.).

        Finally, the Magistrate Judge acknowledged that although the plea agreement specified that

 the first element of Count Five was the commission of the crime charged in Count Three, he

 corrected that by determining that the plea agreement “should say Count 1.” (Id. at 29). Hammoud

 confirmed that he understood what he was “charged with in the nature of the crime,” pleaded

 guilty, and acknowledged that he carried the firearm, ammunition, and silencer “in an effort to

 carry out the offense charged in Count 1.” (Id.).

        In sum, Hammoud’s Rule 11 colloquy demonstrates that the Magistrate Judge clarified

 several times that the crime charged in Count One was the predicate crime for the § 924(c) charge,

 and at no point did the United States, counsel, or Hammoud object. Rather, their assent to the

 correction further reflects their intent that the retaliation crime charged in Count One was the

                                                     7
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 8 of 12 PageID 449




 predicate crime for the § 924(c) charge. In Count Five, Hammoud’s guilty plea was accepted as

 knowing, intelligent, and voluntary and he was adjudicated guilty of Count Five “of the

 Superseding Indictment.” (cr Dkts. 91, 125; cv Dkt. 12-1 at 33; cv Dkt. 12-2 at 3).

         Hammoud now contends that despite his apparent assent to the Magistrate Judge’s

 corrective explanation of the elements of Count Five, the Magistrate Judge could not modify the

 terms of the plea agreement. (cv Dkt. 18 at 6). The cases he relies on, however, are distinguishable.

 In United States v. Melton, 861 F.3d 1320 (11th Cir. 2017), for example, a district court essentially

 “grafted the government’s earlier § 5K1.1 motions onto [the petitioner’s] plea agreement[] and

 transformed those motions into promises.” 861 F.3d at 1327. The appellate court found that

 “[c]ourts are not authorized to ink in revisions to ensure that the defendants continue to receive the

 same value regardless of future changes in the law.” Id. at 1329. And United States v. Howle, 166

 F.3d 1166 (11th Cir. 1999) relates to the possibility of a district court unilaterally striking an appeal

 waiver. 166 F.3d at 1168.

         In Brown v. United States, 942 F.3d 1069 (11th Cir. 2019), the Eleventh Circuit did find

 that at sentencing, “the trial court had no discretion to unilaterally change the crime that [the

 defendant] had pled guilty to.” 942 F.3d at 1074 n.5. In contrast to Brown, however, here, the

 Magistrate Judge’s correction of the elements of Count Five, even if considered an amendment to

 the plea agreement, was agreed to by the parties and preceded Hammoud’s guilty plea. See, e.g.,

 United States v. Green, 595 F.3d 432, 439 (2d Cir. 2010) (allowing oral amendment to plea

 agreement); United States v. Lewis, 234 F. App’x 95, 96 (4th Cir. 2007) (rejecting challenge to

 guilty plea where typographical errors in plea agreement were corrected by government at Rule 11

 colloquy and magistrate judge informed defendant of the counts she was pleading guilty to).

                                                    8
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 9 of 12 PageID 450




          As the Eleventh Circuit clarified in Brown, to determine whether a § 924(c) conviction is

 supported by a predicate crime of violence, the relevant crime is the one that the defendant “pled

 guilty to” and “the trial court adjudged [him] guilty of.” 942 F.3d at 1074. As Hammoud’s Rule

 11 colloquy confirms, he pleaded guilty to and was adjudicated guilty of the use of a firearm during

 the crime of witness retaliation, in violation of § 924(c), as charged in Count Five. He did not plead

 guilty to, and was never adjudicated guilty of, using a firearm in relation to solicitation.6

 Accordingly, the record is clear that the predicate offense supporting his § 924(c) conviction is

 witness retaliation, not solicitation to commit murder.

 Whether a Violation of 18 U.S.C. § 1513(a)(1) Is a Crime of Violence

          In summary, because a violation of 18 U.S.C. § 1513(a)(1) qualifies as a “crime of

 violence” under the elements clause of § 924(c), and Hammoud has failed to show “that his §

 924(c) conviction resulted from application of solely the residual clause,” In re Hammoud, 931

 F.3d at 1041, he is not entitled to relief.

          Section 924(c) makes it a crime to use or carry a firearm during and in relation to, or to

 possess a firearm in furtherance of, a “crime of violence.” 18 U.S.C. § 924(c)(1)(A). An offense

 qualifies as a “crime of violence” if it is a felony that (i) “has as an element the use, attempted use,


          6
             Although he asserts it is unclear whether he “understood or assented to any modification” of the plea
 agreement, (cv Dkt. 18 at 6), rather than challenge the validity of his guilty plea to Count Five, he urges the Court to
 find that, for purposes of his Davis claim, he was in fact adjudicated guilty of a different crime. He cites no authority
 supporting this as an appropriate remedy, however.

           Even assuming his contentions relating to the § 924(c) predicate offense provide a plausible basis to
 challenge the validity of his guilty plea to Count Five, see, e.g., United States v. Bradley, 381 F.3d 641, 646 (7th Cir.
 2004), at no point has he specifically done so. Nor did he object to the Magistrate Judge’s report and recommendation
 to accept his guilty plea or raise the issue prior to, during, or following his sentencing. (cv Dkt. 12-3). While he did
 challenge his guilty pleas on Counts One and Thirteen on direct appeal, he did not address any confusion as to the
 predicate offense supporting Count Five. On direct appeal he only argued that because his guilty plea on Count One
 was defective, Count Five, which “incorporated by reference Count One and the offense charged in Count One,” was
 also defective. United States v. Hammoud, No. 06-11164-G, 2007 WL 1707136 (11th Cir. Jan. 8, 2007).
                                                            9
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 10 of 12 PageID 451




 or threatened use of physical force against the person or property of another” (the elements clause),

 or (B) “that by its nature, involves a substantial risk that physical force against the person or

 property of another may be used in the course of committing the offense” (the residual clause). 18

 U.S.C. § 924(c)(3). In Davis, the Supreme Court held that the residual clause is unconstitutionally

 vague. 139 S. Ct. at 2336. Accordingly, for Hammoud’s conviction to be valid, the crime of

 retaliation against a witness by a killing or attempted killing under 18 U.S.C. § 1513(a)(1) must

 satisfy the elements clause. See Beeman, 871 F.3d at 1221-22.

          To determine whether an offense constitutes a “crime of violence” under the elements

 clause, courts apply a categorical approach and “look to whether the statutory elements of the

 predicate offense necessarily require, at a minimum, the threatened or attempted use of force.”

 Brown, 942 F.3d at 1075. “[T]he particular facts of the case are irrelevant because the inquiry

 begins and ends with the elements of the crime.” Id. As the United States correctly contends, §

 1513(a)(1)’s element of killing or attempting to kill another requires the use, attempted use, or

 threatened use of physical force.7 (cv Dkt. 12 at 19).

          Hammoud reasons that because an individual can violate § 1513(a)(1) with reckless

 conduct, the offense does not constitute a crime of violence. (cv Dkt. 18 at 12).8 The Fourth Circuit


          7
             Section 1513(a)(1) makes it illegal for an individual to “[k]ill[] or attempt[] to kill another person with intent
 to retaliate against any person” for

               (A) the attendance of a witness or party at an official proceeding, or any testimony given or
               any record, document, or other object produced by a witness in an official proceeding; or
               (B) providing to a law enforcement officer any information relating to the commission or
               possible commission of a Federal offense or a violation of conditions of probation,
               supervised release, parole, or release pending judicial proceedings . . . .
          8
            Hammoud fails to cite authority from the Eleventh Circuit finding that an offense that can be committed
 recklessly does not constitute a crime of violence under § 924(c). And while the United States relies on United States
 v. Sanchez, 940 F.3d 526 (11th Cir. 2019) for the proposition that a state conviction for attempted second-degree
 murder is a violent felony under the ACCA, that statute was divisible and the defendant was convicted of a section
                                                              10
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 11 of 12 PageID 452




 addressed the similar question of whether a violation of § 1513(b) for retaliation by bodily injury

 constitutes a crime of violence under the ACCA’s elements clause. United States v. Allred, 942

 F.3d 641 (4th Cir. 2019). In finding that it does, the court noted that

               Although there is no mens rea specified for the element of causation, the
               statute contains not one, but two heightened mens rea requirements.
               Specifically, to find [the defendant] guilty, the jury was required to agree
               that he “knowingly engage[d]” in conduct with the specific “intent to
               retaliate against” a witness and thereby “cause[d] bodily injury” to another
               person. We find it difficult to imagine a realistic scenario in which a
               defendant would knowingly engage in conduct with the specific intent to
               retaliate against a witness and thereby only recklessly or negligently cause
               bodily injury. . . . Indeed, the parties have not pointed to any case in which
               a defendant was prosecuted under § 1513(b)(1) for reckless or negligent
               causation of bodily injury.

 Id. at 654-55, cert. denied, 140 S. Ct. 1235 (2020) (citations omitted) (emphasis in original).

          Although the language of subsections (a)(1) and (b) differ slightly, this Court finds the

 reasoning of the Fourth Circuit persuasive and applicable to the context of retaliation by a killing

 or attempted killing, which carries the more severe maximum penalty of the crimes. And even

 though a violation of § 1513(a)(1) can be proven by an attempted killing, this does not mean that,

 as Hammoud contends, he was convicted of “attempted retaliation.” (cv Dkt. 18 at 13). Rather, he

 was charged with and convicted of retaliation as supported by the attempted killings of witnesses.

 (cr Dkt. 29 at 1-2; cv Dkt. 12-1 at 24-25; cr Dkt. 125). In any event, as he concedes, the Eleventh




 that required intentional conduct. 940 F.3d at 534.

           In United States v. Palomino Garcia, 606 F.3d 1317 (11th Cir. 2010), the court found that “a conviction
 predicated on a mens rea of recklessness does not satisfy the ‘use of physical force’ requirement under § 2L1.2’s
 definition of ‘crime of violence.’” 606 F.3d at 1336. Subsequent to Palomino Garcia, the Supreme Court has found
 in other contexts that reckless conduct can involve the “use . . . of physical force.” See, e.g., Voisine v. United States,
 136 S. Ct. 2272, 2276 (2016) (noting that the word “‘use’ does not demand that the person applying force have the
 purpose or practical certainty that it will cause harm”). It is, in any event, unnecessary to resolve this issue since, as
 the Fourth Circuit noted, the mens rea required by § 1513 is sufficient for a violation to constitute a crime of violence.
                                                             11
Case 8:19-cv-02541-JDW-TGW Document 19 Filed 06/23/20 Page 12 of 12 PageID 453




 Circuit has instructed that attempted crimes of violence are themselves crimes of violence. See

 Hylor v. United States, 896 F.3d 1219, 1223 (11th Cir. 2018).

         Accordingly, because retaliation against a witness in violation of § 1513(a)(1) is a crime

 of violence under § 924(c)’s elements clause and Hammoud has not shown that his conviction on

 Count Five turns on the validity of the residual clause, his Davis claim is due to be denied.

                                   Certificate of Appealability (“COA”)

         Hammoud has met the requisite standard for a COA on whether the Magistrate Judge

 improperly amended his plea agreement by correcting the predicate crime for his § 924(c)

 conviction on Count Five during his Rule 11 colloquy. He has demonstrated that jurists of reason

 could disagree with this court’s resolution of his constitutional claim. Miller-El v. Cockrell, 537

 U.S. 322, 327 (2003); 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473, 484

 (2000) (discussing standard when motion is dismissed on procedural grounds). Accordingly, a

 COA as to Hammoud’s Davis claim is granted.

                                            CONCLUSION

         Petitioner Hammoud’s § 2255 motion is DENIED. (cv Dkt. 1). The Clerk is directed to

 enter judgment in the United States’ favor and against Hammoud, and to CLOSE this case.

         DONE AND ORDERED this 23rd day of June, 2020.




                                                 /s/ James D. Whittemore
                                                 JAMES D. WHITTEMORE
                                                 United States District Judge

 Copies to: Petitioner, Counsel of Record



                                                   12
